Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2019

                                      No. 04-19-00132-CV

                                WE DELIVER INC., ET AL.,
                                       Appellants

                                                v.

                                     Edwin CALDERON,
                                          Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI16309
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        The clerk’s record was due to be filed with this court on May 2, 2019. See TEX. R. APP.
P. 35.1. The day after the due date, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court